The plaintiff instituted an action against the defendant for damages for the loss of his automobile, which was burned while in the possession of the defendant. There was no evidence as to the origin of the fire which injured plaintiff's automobile.
The narrative of the occurrence was thus expressed by one of the witnesses for the defendant: "The first intimation I heard of the fire, I was downstairs in the office and heard an explosion of some kind, a noise, and I immediately ran upstairs and run up there and found a *Page 858 
flame in the room. I don't know what was the cause of the fire. I have never been able to ascertain the cause of the fire. I have been trying to find out."
Issues of negligence and damage were submitted to the jury, and $300 was awarded to the plaintiff.
From judgment upon the verdict, the defendant appealed.
The essential facts of the present case are the same as appear in the case of Beck v. Wilkins, 179 N.C. 231, and the principles of law announced in that case are decisive of this controversy.
No error.